 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1490 
In the House of Representatives, U. S.,

June 30, 2010
 
RESOLUTION 
 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 4173) to provide for financial regulatory reform, to protect consumers and investors, to enhance Federal understanding of insurance issues, to regulate the over-the-counter derivatives markets, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) two hours of debate; and (2) one motion to recommit if applicable.  
 
Lorraine C. Miller,Clerk.
